Mr. JUSTICE CRAVEN, dissénting: From this record we learn, and indeed it is uncontroverted, that the Rural Electric Convenience Cooperative was providing electrical service at the location here involved on and before July 2,1965. Further it is quite clear from this record that Rural Electric’s power lines were in the immediate vicinity of the proposed site on the effective date of the Electric Supplier Act, and indeed an examination of the maps in evidence indicates that the area is exclusively served by Rural Electric. Thus, under the plain language of section 5 of the Act, it is clearly provided that “Each electric supplier is entitled, except as otherwise provided in this Act or (in the case of public utilities) the Public Utilities Act, to (a) furnish service to customers at locations which it is serving on the effective date of this Act.” (Emphasis added.) Ill. Rev. Stat. 1975, ch. 111 2/3, par. 405. Since it is clear that Rural Electric was serving the location on the effective date of the Electric Supplier Act and that Act provides if it was doing so, it can continue to do so, I would reverse the order of the circuit court. The quantum of electricity being supplied by Rural Electric is of no consequence.